IN THE SUPREME COURT OF THE STATE OF DELAWARE

HAROLD EDWARDS,                                     §
                                                    §
         Defendant Below,                           §   No. 167, 2019
         Appellant,                                 §
                                                    §   Court Below: Superior Court
         v.                                         §   of the State of Delaware
                                                    §
STATE OF DELAWARE,                                  §   Cr. I.D. No. 1405023636
                                                    §
         Plaintiff Below,                           §
         Appellee.                                  §

                                Submitted: May 2, 2019
                                Decided:   May 8, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.


                                        ORDER

         After consideration of the notice to show cause, it appears to the Court that:

         (1)     On April 16, 2019, the appellant, Harold Edwards, filed a notice of

appeal from a Superior Court order dated and docketed October 12, 2018 denying

his motion for postconviction relief. Under Supreme Court Rule 6, a timely notice

of appeal should have been filed on or before November 12, 2018.

         (2)     A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 The jurisdictional defect created by the untimely filing of a notice of




1
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
appeal cannot be excused unless the appellant can demonstrate that the delay in filing

is attributable to court-related personnel.2

       (3)    On April 16, 2019, the Senior Court Clerk issued a notice directing

Edwards to show cause why this appeal should not be dismissed as untimely filed.

On April 22, 2019, the Court received the certified mail receipt indicating that the

notice to show cause had been delivered. Edwards did not file a response to the

notice to show cause.

       (4)    A notice of appeal must be received by the Court within the applicable

time period to be effective.3 An appellant’s pro se, incarcerated status does not

excuse a failure to comply strictly with the jurisdictional requirements of Supreme

Court Rule 6.4 Because the record does not reflect that Edwards’s failure to file a

timely notice of appeal is attributable to court-related personnel, the appeal must be

dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice


2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  Del. Supr. Ct. R. 10(a).
4
  Mathis v. State, 2018 WL 3060215 (Del. June 19, 2018) (citing Smith v. State, 47 A.3d 481 (Del.
2012)).


                                               2